DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on January 25, 2022 do not fully comply with the requirements of 37 CFR 1.98(b) because: 
MPEP 609.04(a) 1 - IDS requiring month and year 

The date of publication supplied must include at least the month and year of publication,
except that the year of publication (without the month) will be accepted if the applicant
points out in the information disclosure statement that the year of publication is sufficiently
earlier than the effective U.S. filing date and any foreign priority date so that the particular
month of publication is not in issue.

Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-3, 5-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0253319 to Chang in view of U.S. Patent Application Publication 2018/0188695 to Kumar et al. and further in view of U.S. Patent No. 10,805,409 to Ledet. 
Chang disclose:
As concerns claims 1 and 18, a method comprising, by one or more computing systems: 
maintaining a reminder store (0014-client, computerized device capable of storing alarm/notifications; fig. 2, memory, storage; 0021-alerts stored locally at client) comprising one or more reminders (0019-users request/input alarms/notifications at client device) for a first user (fig. 1, users), wherein each reminder is associated with a respective initial activation-condition (0019-“wake up at a particular time”, scheduled alarm/notification), 
and wherein a first reminder of the one or more reminders is associated with a first initial activation-condition (0019-particular time, particular item, particular location), wherein the first reminder is for a first activity of the first user at a future time (0019-task or event); 
determining a context (0023-contexual information) associated with the first user based on signals (0023-sensors within electronic device) from a client system (0014-client 100) associated with the first user; 
determining, based on the context (0023-contextual information in order to trigger adjustment e.g. cancellation, suppression), a suppression-condition associated with the first reminder is satisfied (0048-detect whether alert is relevant or desired), wherein the suppression-condition indicates a conflict between a current second activity of the first user and a delivery of the first reminder (0045-conflict with purchase reminder and receipt of item already purchased; 
accessing an intent stack comprising a plurality of intents (0014-alarms, notifications) associated with a plurality of priorities (0049-alert has a priority) determined by a dialog state tracker (0044-contextual information provided to notification manager; online interactions, sound for reprocessing notifications; “dialog state tracker” given BRI, limitations from specification not read into the claims), respectively, wherein a first intent of the intents is associated with the first reminder and a first priority (0049-alert has a priority); 
suppressing the at least one reminder for the first user by not delivering (fig. 6, 630; 0053-suppressing alert, thus not delivered at the designated time/event) the reminder when the initial activation-condition is satisfied (0053-suppressing alert; 0023-supress or cancel thus reminder/alert not delivered; 0025-reminder to watch show cancelled; 0050) and the first priority does not meet a criteria (0049-give a lower priority to the new alert); and
generating an updated activation-condition (0026-cancel/alter original alert, provide a new alert; 0049-adjusts alert; 0037) associated with the reminder for the first user, wherein the updated activation condition is based on a status change (0037-no longer relevant, thus “status” has changed; 0048; 0045) of the current activity of the first user.

As concerns claim 20, a system comprising: one or more processors (101); and a non- transitory memory (102, 104) coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 

determine a context (0023-contexual information) associated with the first user based on signals (0023-sensors within electronic device) from a first client system (0014-client 100) associated with the first user; Active 60095696.1ATTORNEY DOCKETPATENT APPLICATION 079894.659416/733,044 5 of 10 
determine, based on the context (0023-contextual information in order to trigger adjustment e.g. cancellation, suppression), a suppression-condition (0025) associated with the first reminder is satisfied (0048-detect whether alert is relevant or desired), wherein the suppression-condition indicates a conflict between a current second activity of the first user and a delivery of the first reminder (0045-conflict with purchase reminder and receipt of item already purchased; 0048) for the first activity, the conflict causing an interruption to the current second activity of the first user (0018-interrupted and annoyance); 
accessing an intent stack comprising a plurality of intents (0014-alarms, notifications) associated with a plurality of priorities (0049-alert has a priority) determined by a dialog state tracker (0044-contextual information provided to notification manager; online interactions, sound for reprocessing notifications; “dialog state tracker” given BRI, limitations from 
suppress the first reminder for the first user by not delivering (0023-supress or cancel thus reminder/alert not delivered; 0025-reminder to watch show cancelled) the first reminder when the first initial activation-condition is satisfied and the first priority does not meet a criteria (0049-give a lower priority to the new alert); and
generate an updated first activation-condition (0026-cancel/alter original alert, provide a new alert; 0049-adjusts alert; 0037) associated with the first reminder for the first user, wherein the updated first activation condition is based on a status change (0037-no longer relevant, thus “status” has changed; 0048; 0045) of the current second activity of the first user.

Chang do not describe:
wherein the suppression-condition indicates a conflict between a current second activity of the first user and a delivery of the first reminder for the first activity, the conflict causing an interruption to the current second activity of the first user.

Kumar et al. ‘695 teach:
a suppression-condition indicates a conflict between a current second activity of the first user and a delivery of the first reminder for the first activity, the conflict causing an interruption to the current second activity of the first user (0077-reminder system, alert to avoid interruptions, conflict).

	
	Chang ‘319 further disclose:

As concerns claim 2, the method of Claim 1, wherein suppressing the first reminder comprises deleting the first reminder for the first user (0023-cancellation).  

As concern claim 3, the method of Claim 1, wherein suppressing the first reminder comprises rescheduling the first reminder for the first user (0049-adjusts alerts).  

As concerns claim 5, the method of Claim 1, wherein generating the updated first activation-condition is based on the context (0052-reprocessing trigger, reprocessing an alert/notification; 0037-detect information impacting the alert, and adjusts alert) associated with the first user.  

As concerns claim 6, the method of Claim 1, further comprising: determining the updated first activation-condition associated with the first reminder is satisfied (0049-new alert; 0053-new alert); and sending, to the first client system, instructions for presenting the reminder (0049-new alert; 0053-new/adjusted alert).  



As concerns claim 8, the method of Claim 1, wherein the signals from the first client system comprise visual signals (0035-video feedback), and wherein determining the context associated with the first user is further based on visual recognition using the visual signals (0043-digital camera; 0044-an image).  

As concerns claim 9, the method of Claim 8, wherein the visual recognition comprises one or more of object recognition (0044-contextual information…an image captured by a camera), scene recognition, or facial recognition.  

As concerns claim 10, the method of Claim 1, wherein the signals from the client system comprise location signals (0023-GPS, current location).  

As concerns claim 11, the method of Claim 1, wherein determining the context associated with the first user is further based on one or more of time information (0019; 0046) or user profile data (0043-user accounts) associated with the first user.  

As concerns claim 12, the method of claim 1, wherein the reminder store is located in a data store associated with the one or more computing systems (0014-client, computerized device 

As concerns claim 13, the method of claim 1, wherein the reminder store is located in a data store associated with the first client system (0014-client, computerized device capable of storing alarm/notifications; fig. 2, memory, storage; 0021-alerts stored locally at client; (“associated with” is a broad term given BRI).  

As concerns claim 14, the method of Claim 1, wherein each reminder is further associated with one or more agenda items (0022-scheduling applications, 0019-task), wherein the agenda items comprising one or more of a text, a name, a completion-condition (0019-accomplish a task; 0026-“call mom and wish her a happy birthday”, task-birthday wish), or a delivery-condition.  

As concerns claim 17, the method of Claim 1, wherein the first reminder comprises a task associated with one or more second users (0026-“call mom and wish her a happy birthday”, task-birthday wish), and wherein the context associated with the first user indicates that the task is completed by the first user with respect to the one or more second users (0026-call to mom (second user) words “happy birthday” spoken).  

As concerns claim 19, the media of Claim 18, wherein suppressing the first reminder comprises deleting the first reminder for the first user (0023-cancellation).  

 the method of Claim 1, further comprising: receiving, from a second client system (0020-multiple devices) associated with the first user, a user request to create the first reminder, wherein the first reminder is stored in the reminder store upon creation, and wherein the second client system is different from the first client system (0014-client system types; 0020-scheduled on laptop, played on smartphone).  

As concerns claim 22, the method of Claim 1, wherein the context is associated with a particular type of context, the particular type of context being based on one or more of a social presence, a user activity class, a focal object recognition, a user location (0019; 0022; 0023-present location; 0044-context, location), or an event detection, and wherein the method further comprises: tracking the context associated with the particular type of context, wherein the particular type of context is determined based on the first reminder (0019; 0022).

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
The applicant argues the combination of Chang-Kumar do not disclose, teach or suggest “suppressing the first reminder for the first user by not delivering the first reminder when the first initial activation-condition is satisfied and the first priority does not meet a criteria”.
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The applicant’s argument is directed to a newly amended limitation (“and the first priority does not meet a criteria”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2014/0074483 to van Os disclose a digital assistant with ordering based on urgency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN B WALSH/Primary Examiner, Art Unit 2451